Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019, 9/25/2019, 10/14/2019, 11/13/2019, 09/16/2020, 01/07/2021, 02/25/2021 and 06/14/2021 have been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,452,657.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,452,657 as shown in comparison table below.

Instant Application
Patent 10,452,657
1. A method comprising:
receiving, by a computing device, a query for retrieving a data item of a data graph, the
data graph storing a plurality of representations of the data item, wherein the data graph comprises a plurality of nodes interconnected via a plurality of edges, and wherein each representation of the data item corresponds to a different node or edge of the data graph;
evaluating, by the computing device, a plurality of sub-queries for the query, including reusing evaluation results of the sub-queries that overlap one another, wherein 
for a current node of a traversal path through the data graph corresponding to the current sub-query, determining whether the current node is present in a composite traversal path corresponding to a composite sub-query;
in response to determining that the current node is present in the composite traversal path, reusing the evaluation results of the sub-queries instead of traversing the
data graph at the current node; and
in response to determining that the current node is absent from the composite traversal path, traversing the data graph at the current node, storing the current node within the evaluation results of the sub-queries, and augmenting the composite traversal path with the current node.

receiving, by a computing device, a query for retrieving a data item of a data graph, the data graph storing a plurality of representations of the data item, each representation of the data item storing knowledge represented by the data item in a different manner, wherein
the data graph comprises a plurality of nodes interconnected via a plurality of edges, and wherein each representation of the data item corresponds to a different node or edge of the data graph;
determining, by the computing device, a plurality of sub-queries for the query, each 
stores the data item;
evaluating, by the computing device, the sub-queries of the query to determine an appropriate representation of the data item in fulfillment of the query, including reusing evaluation results of the sub-queries that overlap one another,
wherein evaluating the sub-queries, including reusing the evaluation results of the sub-queries that overlap one another, comprises, for a current sub-query:
for a current node of a traversal path through the data graph corresponding to the current sub-query, determining whether the current node is present in a composite traversal path corresponding to a composite sub-query;
in response to determining that the current node is present in the composite traversal path, reusing the evaluation results of the sub-queries instead of traversing the data graph at the current node; and
in response to determining that the current node is absent from the composite traversal path, traversing the data graph at the current node, storing the current node within the evaluation results of the sub-queries,
and augmenting the composite traversal path with the current node.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “determining, by the computing device, a plurality of Patent 10,452,657 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAU SHYA MENG/Primary Examiner, Art Unit 2168